FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                                        PUBLISH
                                                                       June 8, 2021
                          UNITED STATES COURT OF APPEALS
                                                                   Christopher M. Wolpert
                                FOR THE TENTH CIRCUIT                  Clerk of Court
                            _________________________________

 DERMA PEN, LLC,

        Plaintiff - Appellant,

 v.                                                           No. 19-4114

 4EVERYOUNG LIMITED; BIOSOFT
 (AUST) PTY LTD, d/b/a DermapenWorld;
 EQUIPMED INTERNATIONAL PTY
 LTD, d/b/a DermapenWorld; STENE
 MARSHALL, d/b/a DermapenWorld,

        Defendants.

 ------------------------------

 DERMA PEN IP HOLDINGS, LLC,

        Movant - Appellant,

 JOEL MARSHALL; SASHA
 MARSHALL; DP DERM, LLC,

        Movants - Appellees.
                       _________________________________

                        Appeal from the United States District Court
                                  for the District of Utah
                            (D.C. No. 2:13-CV-00729-DN-EJF)
                          _________________________________

Dick J. Baldwin (Michael D. Zimmerman, Troy L. Booher, Taylor P. Webb with him on
the briefs), Zimmerman Booher, Salt Lake City, Utah, and Kevin A. Turney, Salt Lake
City, Utah, on the brief for Appellants.
S. Ian Hiatt (Jefferson W. Gross with him on the brief), Gross & Rooney, Salt Lake City,
Utah, for Appellees.
                         _________________________________

Before HARTZ, Circuit Judge, LUCERO, Senior Circuit Judge, and EID, Circuit Judge.
                     _________________________________

LUCERO, Senior Circuit Judge.
                    _________________________________

      After years of trademark litigation, Plaintiff-Appellant Derma Pen, LLC

(“Derma Pen”) was granted a permanent injunction against Stene Marshall and three

related corporations that he had formed. Shortly thereafter, Derma Pen moved for a

contempt order against Stene Marshall, alleging that he had violated the injunction.

Derma Pen also sought a contempt order against Stene Marshall’s brother and sister-

in-law, Joel and Sasha Marshall, and DP Derm, LLC, a corporation Joel and Sasha

own (collectively, the “Related Parties”). Movant-Appellant Derma Pen IP Holdings

LLC (“DPIPH”), Derma Pen’s successor in interest, joined Derma Pen’s motion

shortly before the contempt hearing. In its motion, Derma Pen asserted that the

Related Parties had acted in concert with Stene Marshall to violate the injunction.

The Related Parties prevailed in the contempt proceeding and subsequently moved

for attorney’s fees under the Lanham Act, 15 U.S.C. § 1117(a), which allows a

district court to award fees to a prevailing party in an “exceptional case” arising

under the Act. The court granted the motion for fees, and Derma Pen and DPIPH

appeal from that award.1


      1
       Appellants’ opening brief also asserts that the district court’s contempt
determination was in error, but they correctly concede in their reply brief that we lack
                                           2
      In its award of attorney’s fees to the Related Parties, the trial court relied upon

a statutory provision in the Patent Act as interpreted by the Supreme Court in Octane

Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545 (2014). We are called

upon to decide whether the term “exceptional case” in the Patent Act differs in

meaning from the same term used in the Lanham Act to a degree that requires

reversal. We conclude that the exceptional case standard in the Lanham Act parallels

the standard in the Patent Act and affirm.

                                             I

      In 2013, Derma Pen sued Stene Marshall and three corporations that he had

formed, alleging infringement of the “DERMAPEN” trademark (the “Mark”). On

May 8, 2017, as part of the judgment in this action, Derma Pen was granted a

permanent injunction prohibiting the defendants and “their officers, agents, servants,

employees, attorneys, licensees, and anyone in active concert or participation with,

aiding, assisting, or enabling Defendants” from using the Mark.

      Several months later, on November 3, 2017, Derma Pen filed an ex parte

motion for an Order to Show Cause (OSC) for contempt, asserting that Stene

Marshall was violating the injunction. Derma Pen also alleged that Stene was acting

in concert with the Related Parties to violate the injunction and included them as

parties in the OSC.



appellate jurisdiction to decide that issue because they did not timely appeal the
order. See Scrivner v. Sonat Exploration Co., 242 F.3d 1288, 1290 n.1 (10th Cir.
2001).
                                             3
      On June 8, 2018, the district court ordered Stene Marshall and the Related

Parties to appear before it regarding the alleged violations of the injunction. A

hearing was held on July 6, 2018, and the parties were ordered to stipulate to a

scheduling order for limited discovery. The scheduling order required Derma Pen to

identify the provisions of the injunction the Related Parties violated and to provide

contact information of those with discoverable information to support its allegations.

Derma Pen routinely failed to meet its discovery obligations, causing the Related

Parties to file six discovery motions over a four-month period and leading to

sanctions on Derma Pen.

      Complicating the analysis, Derma Pen no longer had the rights to the Mark at

the time of the contempt proceeding. DPIPH was formed in 2015, acquired the rights

to the Mark shortly thereafter, and was subsequently joined to the underlying

litigation. Although DPIPH remained a party to the litigation, it did not seek to join

Derma Pen’s motion for an OSC until December 7, 2018—roughly ten days prior to

the scheduled evidentiary hearing and after a court order directing it to state on the

record whether it was seeking to enforce the injunction against the Related Parties.

DPIPH’s motion to join the contempt proceeding was subsequently granted.

      After holding an evidentiary hearing in December 2018, the district court

issued a decision on February 14, 2019, holding Stene Marshall in contempt of the

injunction but concluding the Related Parties had not acted in concert with Stene

Marshall and had not violated the injunction. The Related Parties subsequently

moved for attorney’s fees incurred in the contempt proceeding under the Lanham

                                            4
Act, which allows a prevailing party to recover fees in an “exceptional case.” 15

U.S.C. § 1117(a). Applying the definition of “exceptional case” set forth in Octane

Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545 (2014), the district court

granted the motion and awarded the Related Parties $190,328 in fees.

      The district court concluded that this case was exceptional based on the totality

of five factors: (1) Appellants “produced no evidence of damages” (emphasis in

original), (2) “the evidence showed Derma Pen had no right to enforce the

injunction,” (3) “the evidence showed that [the] trademark was abandoned,”

(4) “monetary sanctions were imposed on” Appellants for repeated failures to comply

with discovery orders, and (5) Appellants were “entitled to no relief against the

[Related Parties].”

      An appeal is brought by Derma Pen and DPIPH.

                                           II

      We review orders granting or denying attorney’s fees under the Lanham Act

for abuse of discretion. King v. PA Consulting Grp., Inc., 485 F.3d 577, 592 (10th

Cir. 2007). However, we “review the underlying legal principles de novo.” Id. “A

district court abuses its discretion when it renders an arbitrary, capricious, whimsical,

or manifestly unreasonable judgment.” Burke v. Regalado, 935 F.3d 960, 1011 (10th

Cir. 2019) (citation omitted).




                                            5
                                            A

      The Lanham Act allows for a prevailing party to recover attorney’s fees “in

exceptional cases.” 15 U.S.C. § 1117(a). The parties do not dispute Appellees are

the prevailing parties; Appellants argue this is not an exceptional case.

      In King, we held “a case may be deemed exceptional because of (1) its lack of

any foundation, (2) the plaintiff’s bad faith in bringing the suit, (3) the unusually

vexatious and oppressive manner in which it is prosecuted, or (4) perhaps for other

reasons as well.” 485 F.3d at 592 (quotation omitted). “No one factor is

determinative . . . .” Nat’l Ass’n of Pro. Baseball Leagues, Inc. v. Very Minor

Leagues, Inc., 223 F.3d 1143, 1147 (10th Cir. 2000). “In more general terms, we

look to both the objective strength of a plaintiff[’]s Lanham Act claim and the

plaintiff’s subjective motivations.” King, 485 F.3d at 592. Our case law recognizes

that trial courts are particularly well-equipped to make this determination: “We are

disinclined to add additional judicial gloss onto the statutory language [of the

Lanham Act].” Nat’l Ass’n of Pro. Baseball Leagues, 223 F.3d at 1147. We believe

the district courts are capable of distinguishing exceptional cases from routine cases.

See id.; see also Highmark Inc. v. Allcare Health Mgmt. Sys., Inc., 572 U.S. 559, 564

(2014) (noting, under the analogous Patent Act fee-shifting provision, that “the

district court is better positioned to decide whether a case is exceptional because it

lives with the case over a prolonged period of time” (cleaned up)).

      In its order, the district court enumerated five reasons, taken together, for its

determination that this was an “exceptional” case: (1) Appellants produced “no

                                            6
evidence of damages,” (2) “the evidence showed Derma Pen had no right to enforce

the injunction,” (3) “the evidence showed that [the] trademark was abandoned,” (4)

“monetary sanctions were imposed on” Appellants for misconduct and delay during

discovery, and (5) Appellants were “entitled to no relief against the [Related

Parties].”

       An award of fees based on these findings was not an abuse of discretion under

King.2 The first, second, third, and fifth findings indicate that Appellants’ Lanham

Act claim lacked objective strength. Appellants attempt to dissect the factors the

district court cited in support of its decision—which was expressly made based on

“the totality of the circumstances”—into individual factors that it asserts are each

insufficient standing alone. We will not decimate the decision below and discern no

abuse of discretion in the trial court’s determination that the totality of the

circumstances indicated an overall weakness of Appellants’ claim that the Related

Parties were violating the injunction. Also, it was well within the discretion we

afford district courts to consider Appellants’ misconduct and delay during discovery

to be subjective evidence of a lack of good faith on Appellants’ part or as an




       2
         We encourage district courts to explain in detail the reasons for determining
whether a particular case is exceptional for the purposes of fee awards. We have in
the past found abuse of discretion meriting reversal in cases where the “district court
simply did not provide enough analysis to satisfy us” that its decision was not
arbitrary. CGC Holding Co., LLC v. Hutchens, 974 F.3d 1201, 1217 (10th Cir. 2020)
(emphasis in original). The district court’s explanation in this case toes that line, but,
in our estimation, does not cross it.
                                             7
indication of them prosecuting the case in an “unusually vexatious and oppressive

manner.” King, 485 F.3d at 592.

      After overseeing more than six years of often contentious litigation, the district

court was singularly familiar with this case and these parties. This is an archetypal

example of a scenario in which the district court is “quite able to decide” whether this

is an “exceptional” or “routine” case, and we will not second guess its determination.

Nat’l Ass’n of Pro. Baseball Leagues, 223 F.3d at 1147.

                                           B

      If the court below had applied King¸ the discussion would end there.

However, instead of applying King, the trial court relied on Octane Fitness, LLC v.

ICON Health & Fitness, Inc., 572 U.S. 545 (2014). In that case, the Supreme Court

interpreted an identical fee shifting provision in the Patent Act and held that an

“‘exceptional’ case is simply one that stands out from others with respect to the

substantive strength of a party’s litigating position (considering both the governing

law and the facts of the case) or the unreasonable manner in which the case was

litigated.” Id. at 554. Every other circuit has applied the Octane standard to fee

disputes under the Lanham Act. See LHO Chicago River, L.L.C. v. Perillo, 942 F.3d

384, 388 (7th Cir. 2019) (collecting cases); see also Xereas v. Heiss, 987 F.3d 1124,

1137 (D.C. Cir. 2021); Safeway Transit LLC v. Disc. Party Bus, Inc., 954 F.3d 1171,

1182 (8th Cir. 2020). We have not previously been presented with the question of

whether the Octane test applies to Lanham Act attorney’s fee awards.



                                           8
      Having concluded after a review of the record that it was not an abuse of

discretion to award fees under King, we could affirm on that basis alone. See United

States v. Watson, 766 F.3d 1219, 1235 (10th Cir. 2014) (“[W]e have discretion . . .

to affirm on any ground adequately supported by the record.”). Nonetheless, we take

this opportunity to join the chorus of circuits and hold that the Octane standard

applies to fee awards for exceptional cases under the Lanham Act. “[F]ee-shifting

statutes’ similar language is a strong indication that they are to be interpreted alike.”

Indep. Fed’n of Flight Attendants v. Zipes, 491 U.S. 754, 759 n.2 (1989) (cleaned

up); see also Smith v. City of Jackson, 544 U.S. 228, 233 (2005) (“[W]hen Congress

uses the same language in two statutes having similar purposes, . . . it is appropriate

to presume that Congress intended that text to have the same meaning in both

statutes.”). The fee-shifting provisions in the Lanham Act and the Patent Act are

identical. Compare 15 U.S.C. § 1117(a) with 35 U.S.C. § 285. Moreover, as at least

three other circuits have observed, Congress referred to the Patent Act’s provision in

passing § 1117(a). See S. Rep. 93-1400, at 5 (1974), as reprinted in 1974

U.S.C.C.A.N. 7132, 7135 (“The federal patent and copyright statutes expressly

provide for reasonable attorney fees, as do a number of other federal acts.”); see also

LHO Chicago River, 942 F.3d at 388; Romag Fasteners, Inc. v. Fossil, Inc., 866 F.3d

1330, 1335–36 (Fed. Cir. 2017); Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303,

315 (3d Cir. 2014). Finally, Octane itself indicated that the two provisions should be

interpreted identically by citing to a Lanham Act case in defining the term



                                            9
“exceptional.” See Octane, 572 U.S. at 554 (citing Noxell Corp. v. Firehouse No. 1

Bar–B–Que Restaurant, 771 F.2d 521, 526 (D.C. Cir. 1985)).

      Based on the above, we conclude that the Octane standard applies to fee-

shifting disputes under the Lanham Act. In so holding, however, we do not overturn

King; indeed, the King factors remain useful inquiries for identifying exceptional

cases under the Octane standard. Octane instructed district courts to determine

whether a case is exceptional “in the case-by-case exercise of their discretion,

considering the totality of the circumstances.” 572 U.S. at 554. In defining an

exceptional case as “simply one that stands out from others,” the Supreme Court

provided only limited direction to guide the discretion of district courts. Id. It noted

that relevant factors could include “frivolousness, motivation, objective

unreasonableness (both in the factual and legal components of the case) and the need

in particular circumstances to advance considerations of compensation and

deterrence,” but did not provide further guidance. Id. at 554 n.6. The factors we

identified in King—lack of foundation, the plaintiff’s bad faith, and unusually

vexatious and oppressive litigation practices—and subsequent cases in this circuit

that have applied the King factors continue to provide worthwhile considerations in

determining when a case is “exceptional” under the Lanham Act. See King, 485 F.3d

at 592. At their core, King and Octane are “twin sons of different mothers,”3 and




      3
       See Dan Fogelberg & Tim Weisberg, Twin Sons of Different Mothers (Epic
Records 1978).
                                           10
both provide guidance on whether a particular Lanham Act case merits an award of

attorney’s fees.

                                           C

      Appellees make a two-sentence request for attorney’s fees on appeal. They

cite Oklahoma Fixture Co. v. ASK Computer Systems, Inc., 45 F.3d 380, 383 (10th

Cir. 1995) for the proposition that they are entitled to fees on appeal simply because

they are entitled to fees below. Oklahoma Fixture, however, applies California law

to a contract dispute and is not applicable to the current appeal. Id. Appellees

advance no other argument that they are entitled to fees and their request for

appellate attorney’s fees is therefore denied.

                                           IV

      The district court’s award of attorney’s fees is AFFIRMED. Appellees’

request for appellate attorney’s fees is DENIED.




                                           11